The Assistant Attorney General moves to dismiss the appeal because of the insufficiency of the recognizance in that it is not in compliance with article 903, Code of Criminal Procedure. First, it fails to provide that defendant shall abide the judgment of the Court of Criminal Appeals; second, it fails to stipulate the obligation shall be joint and several in its liabilities of the sureties, and, third, it fails to show appellant was convicted of a felony. We find from an inspection of the recognizance that it does not comply with article 903, Code of Criminal Procedure in the respects indicated. The motion is well taken, and the appeal is dismissed.
Dismissed.
                          ON REHEARING.                       February 27, 1918.